


110 HR 5668 IH: Communist Chinese Olympic

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5668
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. McCotter (for
			 himself, Mr. Rohrabacher,
			 Mr. Walsh of New York,
			 Mr. Wamp, Mr. Burgess, Ms.
			 Berkley, and Mr. DeFazio)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit Federal Government officials and employees
		  from attending the opening ceremonies of the 2008 Summer Olympic Games held in
		  communist China based upon communist China brutalizing protesters in Tibet,
		  supporting and enabling Sudan’s genocidal regime, forcing a one child policy
		  upon Chinese families, persecuting Chinese citizens for freely exercising
		  religion, repressing free and independent labor unions, engaging in wanton
		  environmental degradation, and systematically denying the Chinese people their
		  basic freedoms.
	
	
		1.Short titleThis Act may be cited as the
			 Communist Chinese Olympic
			 Accountability Act.
		2.Prohibition on
			 Federal Government officials and employees attending Summer Olympic opening
			 ceremonies
			(a)ProhibitionSubject to subsection (b), any individual
			 who is an official (whether elected or appointed) or employee of the Federal
			 Government may not attend the opening ceremonies of the 2008 Summer Olympic
			 Games held in Beijing, People’s Republic of China.
			(b)Exception for
			 certain Olympic Team members and support staffSubsection (a)
			 shall not apply to an individual who is a member of the United States Olympic
			 Team or who is serving in a medical or security capacity on behalf of such
			 Team.
			(c)Opening
			 ceremonies definedIn this
			 section, the term opening ceremonies means the ceremonies
			 officially marking the opening of the 2008 Summer Olympic Games, including the
			 following:
				(1)Receiving the Head
			 of State of the Host Country.
				(2)Parade of the
			 Participants.
				(3)Speech by the
			 President of the Organising Committee.
				(4)Speech by the
			 International Olympic Committee.
				(5)Lighting the
			 Olympic Cauldron.
				(6)Taking the Olympic
			 Oath.
				(7)National Anthem of
			 Host Country.
				(8)Artistic
			 Programme.
				
